Title: Thomas Jefferson to Caspar Wistar, 25 August 1814
From: Jefferson, Thomas
To: Wistar, Caspar


          Dear Sir  Monticello Aug. 25. 14.
          It seems an age since I have had particular occasion to recall myself to your memory; and to that circumstance must be ascribed my long silence; and not to any abatement of my great esteem for you. perhaps the desire to say so may have entered somewhat into the motives for giving you the trouble I am now about to propose. we are desirous of establishing in my neighborhood an academy, on a moderate scale at first, but susceptible of being extended with time to every branch of time science considered useful at this day, and for our country. to aid in the digest of our plan, I have wished to procure those of the institutions which have already obtained celebrity with us. among these I consider the University of Philadelphia as the first. the favor I have to ask of you is to give me a list of the professorships & of the branches of science ascribed to each Professor.
			 I know that your medical
			 department is branched into many professorships. we mean nothing of that kind; because a school of medecine, to make practical men, can only be where there is a large hospital. in this department
			 we
			 shall aim only at such a general view of anatomy, and the Theory of medecine as every man of education would wish to possess.
          I am in hopes the late revolution in France will be favorable to science: inasmuch as no systematic plan will be ventured on for it’s restraint. there was reason to fear this was meditated by the late military despotism. now perhaps
			 we may consider the National institute as safe, and that it may venture to restore it’s original construction.I have not heard of Correa since he left Philadelphia. he promised to take this place in his return and to pass some time with us. I think it probable the botany of Kentucky may detain him longer than he expected.
			 Accept assurances of great and sincere esteem and respect.
          Th:
            Jefferson
        